Citation Nr: 9911641	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Disagreement with the rating assigned for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for PTSD, evaluated as 10 percent 
disabling from July 1994.  The notice of disagreement was 
submitted in March 1995.  The statement of the case was 
issued in May 1995.  A substantive appeal was received in 
March 1996.  The veteran testified at a personal hearing at 
the RO in March 1996.


REMAND

The veteran asserts that service connected PTSD is more 
severe than currently evaluated and he seeks a higher 
evaluation.  This claim stems from the March 1995 rating 
action which initially granted service connection for PTSD 
and assigned a 10 percent evaluation under Diagnostic Code 
9411.

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The record indicates that the veteran was hospitalized from 
June 13 to 14 for treatment of PTSD at the Salisbury VA 
Medical Center (VAMC) PTSD clinic.  In March 1996, he 
testified that he had received counseling for PTSD at the Vet 
Center for six months until he discontinued in December 1995.  
In addition, he indicated that he had received medications 
for PTSD at the Salisbury VAMC.  Those records have not been 
obtained by the RO.  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
treatment records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO should 
obtain all VA records noted above and associate them with the 
claims file.

The November 1994 VA examination report indicated that the 
veteran was awarded Social Security disability benefits in 
1979 due to schizophrenia.  On the most recent VA examination 
in July 1997, the veteran indicated that he had been working 
since February 1996.  Copies of the Social Security 
Administration (SSA) decision and the medical records on which 
that determination was based have not been obtained.  The 
Court in Masors v. Derwinski, 2 Vet. App. 181 (1992) has held 
that the duty to assist a veteran under 38 U.S.C.A. 
§ 5107(a)(West 1991) includes an obligation to obtain the 
records of a SSA adjudication awarding disability benefits.  
The Court in Lind v. Principi, 3 Vet. App. 493, 494 (1992) has 
held that when the VA is put on notice, through the veteran's 
application, of the existence of SSA records, the VA must seek 
to obtain those records before proceeding with the appeal.  
The RO should also request ascertain whether benefits have 
been discontinued as the veteran in his July 1997 VA 
examination indicated that he was working.

The veteran's service connected PTSD is currently evaluated 
as 10 percent disabling under Diagnostic Code 9411.  The 
Court in Massey v. Brown, 7 Vet. App. 204 (1994), has held 
that the VA, in assigning ratings for psychiatric disorders, 
must discuss the specific criteria set forth in the Rating 
Schedule.  During the current appeal, sections of the VA 
Schedule for Rating Disabilities pertaining to mental 
disorders were amended effective November 7, 1996, including 
Diagnostic Code 9411. See 38 C.F.R., Part 4, § 4.130, Code 
9411, 61 Fed. Reg 52695-52702 (1996) (to be codified at 38 
C.F.R., Part 4, § 4.130, Code 9411).

In the statement of the case, the RO set forth the criteria 
prior to the amendment.  In the January 1997 supplemental 
statement of the case, the RO set forth the new rating 
criteria and noted that the old criteria were no longer for 
consideration.  A July 1997 VA Social and Industrial Survey 
report notes that the new rating criteria was reviewed but 
there was no indication that the old criteria were considered 
as part of that examination.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). In this case, as 
noted, the effective date of this change is November 7, 1996. 
As such, consideration must be given to the evaluation for 
assignment under the criteria in effect prior to November 7, 
1996, and the evaluation for assignment under the criteria 
effective November 7, 1996.  The Board concludes that another 
VA psychiatric examination is therefore required.

As noted above, the record indicates a prior diagnosis of 
schizophrenia, for which the veteran was placed on SSA 
disability benefits.  The Board notes that on VA examination 
in November 1994, the diagnosis included both psychotic 
disorder, NOS, mild and PTSD.  As part of the additional VA 
examination, the RO should request that the examiner 
differentiate between symptoms attributable to the service 
connected PTSD and any currently found psychotic disorder to 
include schizophrenia.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the file, to include records 
of inpatient treatment in June 1995 and 
all outpatient treatment at the Salisbury 
VA Medical Center and all records of 
treatment through the Vets Center.  All 
records obtained should be added to the 
claims file.  In addition, the RO should 
contact the veteran and request him to 
furnish the names and addresses of any 
private health care providers from whom 
he has received treatment for PTSD.  If 
any are identified, consent forms for the 
release to the VA of such private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified private 
treatment records of the veteran which 
are not currently in the file and 
associate them with the claims folder.

2.  The RO should obtain copies from the 
Social Security Administration (SSA) of 
the determination which awarded benefits 
to the appellant and the medical records 
used as a basis to award those benefits.  
The RO should request the SSA to indicate 
whether the veteran's benefits have been 
discontinued, and, if so, to indicate the 
date and reason for the discontinuance. 

3.  After the above mentioned records 
have been requested or obtained, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
current extent of his service connected 
PTSD.  The RO should provide to the 
examiner a copy of the old and new rating 
criteria of Diagnostic Code 9411 
pertaining to the veteran's psychiatric 
disorder.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should distinguish for the 
record all symptoms associated with the 
veteran's service connected PTSD and any 
currently found schizophrenia.  The 
examiner should comment upon the effects 
of the veteran's service connected PTSD 
first under the old criteria and then 
under the new criteria.  The examiner 
should comment upon the effects of the 
veteran's service connected PTSD on 
ordinary activity and on the disability 
impairs him functionally. The examiner 
also should evaluate and describe in 
detail the effect of the veteran's 
service connected PTSD on his industrial 
capability.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO. The RO should readjudicate the 
claim for an increased rating for PTSD in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Code 9411. The RO should determine the 
rating for PTSD most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


